Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                         Main Document    Page 1 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                         Main Document    Page 2 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                         Main Document    Page 3 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                         Main Document    Page 4 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                         Main Document    Page 5 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                         Main Document    Page 6 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                         Main Document    Page 7 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                         Main Document    Page 8 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                         Main Document    Page 9 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 10 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 11 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 12 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 13 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 14 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 15 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 16 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 17 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 18 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 19 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 20 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 21 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 22 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 23 of 26
Case 3-18-13912-cjf   Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20   Desc
                        Main Document     Page 24 of 26
      Case 3-18-13912-cjf          Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20 Desc
                                               SCHEDULEPage
                                     Main Document      II  25 of 26           AMENDED
                                                 REMAINING CLAIMS
 Debtor    Class                      Claimant                  Allowed
DDD                1   1901 Inc.                            $       5,064.00
DDD                1   Alliance Allstor                     $         685.75
DDD                1   Aramark                              $       4,945.91
DDD                1   Aras LLC                             $          68.00
DDD                1   AW Media, LLC                        $         721.00
DDD                1   Barnes, Inc.                         $         189.00
DDD                1   Birko Corp                           $          76.28

DDD                1 Breakthru Beverage Canada/PMA          $       7,577.38
DDD                1 Classic Color                          $         681.00
                     Dept. of Safety and Professional
DDD                1 Services                               $        200.00
DDD                1 Dept. of Treasury - IRS                $        600.00
DDD                1 ECOLAB                                 $        467.58
DDD                1 Event Essentials                       $      2,764.63
DDD                1 EZ Office Products                     $        290.52
DDD                1 GL Dairy Biogas                        $        296.40
DDD                1 Grunau                                 $        195.00
DDD                1 Gusmer Enterprises, Inc.               $        165.46
DDD                1 Home Depot Credit Services             $        209.52
DDD                1 Hoover Ferguson                        $         93.00
DDD                1 Idea Source                            $        950.00
DDD                1 Illingworth-Kilgust Mechanical         $      1,174.65
DDD                1 Imperial Packaging                     $      2,962.48
DDD                1 Incentive Marketing, Inc.              $        250.00
DDD                1 Jennifer Gregory                       $      3,000.00
DDD                1 JF Ahren Co.                           $      1,000.00
DDD                1 JP Morgan Chase                        $     37,856.74
DDD                1 Knight Design LLC                      $         36.67
DDD                1 Kollath & Associates CPA               $      6,000.00
DDD                1 Liquor Control bd                      $      1,397.00
DDD                1 Marc Piscotty Photography, LLC         $      4,102.54
DDD                1 Oregon Tilth                           $        577.10
DDD                1 Pellitteri Waste Systems, Inc          $        440.00
DDD                1 QEMS                                   $      1,710.00
DDD                1 QPS Employment Group                   $      1,072.89
DDD                1 Serralles USA, LLC                     $    109,142.00
DDD                1 Shanghai Labbrand Enterprise           $     15,000.00
DDD                1 Starion Financial/Bank                 $      1,308.80
DDD                1 Total Water                            $     49,200.00
DDD                1 Vanguard Luxury Brands                 $      8,872.70
DDD                1 Watertech of America                   $      1,784.32
DDD                1 WI Dept. of Revenue                    $         10.00
DDS                3 Uline Shipping Supplies                $        189.08
DDS                3 WI Department of Safety                $        200.00
DDS                3 Michael Best & Friedrich LLP           $      1,577.50


                                                      1/2
      Case 3-18-13912-cjf     Doc 324 Filed 07/11/19 Entered 07/11/19 10:43:20 Desc
                                          SCHEDULEPage
                                Main Document      II  26 of 26           AMENDED
                                           REMAINING CLAIMS
DDS             3 Neider & Boucher, S.C.               $       5,038.25
DDS             3 Schneider National                   $       5,155.00
DDS             3 LIS Logistics                        $       7,613.27
                                                       $     292,911.42

DDS             4 Serralles USA, LLC                   $   5,135,913.31


DISPUTED                                                   DISPUTED
DDD/DDS 1 and 3 Anchor Hocking Specialty Glass         $      184,105.02
DDS            3 Lush Life Productions                 $       27,000.93
                                                       $      211,105.95




                                                 2/2
